993 F.2d 211
Robert MAHONY, as father and personal representative of EveMahony, in his own behalf and as next of kin andfor the Use and Benefit of Eve Mahony'smother, Barbara Mahony,Plaintiffs-Appellants,v.CSX TRANSPORTATION, INC., Defendant-Appellee.
No. 90-9052.
United States Court of Appeals,Eleventh Circuit.
May 24, 1993.

Allison Ulin Lynch, Paty Rymer & Ulin, Pamela Rymer O'Dwyer, Chattanooga, TN, for plaintiffs-appellants.
Jack Harrell Senterfitt, Alston & Bird, Gerald L. Mize, Jr., James W. Hagan, Atlanta, GA, for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia;  Murphy, District Judge.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges, and DYER, Senior Circuit Judge.
PER CURIAM:


1
In this case, plaintiffs appeal an adverse judgment in their Georgia wrongful death action arising from a railroad crossing accident.   A panel of this court, applying our decision in Easterwood v. CSX Transportation, Inc., 933 F.2d 1548 (11th Cir.1991), remanded the case.  966 F.2d 644.   A majority of the active judges in regular active service ordered that the appeal be reheard by the court of appeals en banc.   This order vacated the panel opinion.  Mahony v. CSX Transp., Inc., 980 F.2d 1379 (11th Cir.1992).   Subsequently, the Supreme Court of the United States affirmed our decision in Easterwood.   See CSX Transp., Inc. v. Easterwood, --- U.S. ----, 113 S. Ct. 1732, 123 L. Ed. 2d 387 (1993).


2
We now reinstate the panel opinion in its entirety.


3
IT IS SO ORDERED.